Per curiam.
The Memorandum of Complaint against William E. Hawkins, Jr., alleges that Gertrud Schwarz, a German national visiting Georgia, was severely injured in an automobile collision in Columbus; that while she was hospitalized William E. Hawkins, Jr., was employed to represent her; that the alleged tortfeasors were insured in the amount of $75,000; that attorney Hawkins advised his client that she could claim no more than that amount and recommended settlement, which she refused in light of her injuries; that in March, 1978, attorney Hawkins went to Germany to urge his client to sign a release, which she refused to do; that thereafter a German attorney contacted the alleged tortfeasors’ insurance company which advised that the claim had been settled by payment of $75,000; that Ms. Schwarz states that a release furnished by the insurance company bearing her purported signature was not signed by her; that she has not received any part of the $75,000; that the alleged settlement between attorney Hawkins and the insurance company took place in January, 1978, before attorney Hawkins’ trip to Germany; and that attorney Hawkins has embezzled the $75,000 and has refused to repay it.
Based on the Memorandum of Complaint the State Disciplinary Board found probable cause and docketed the case. Thereupon, attorney Hawkins petitioned for voluntary surrender of his license and for disbarment. He admits the allegations of the complaint concerning his representation of Ms. Schwarz, the fact that her case was settled for $75,000 and that he has not remitted any portion of the $75,000 to his client. He admits violation of State Bar Rule 4-102 and violation of Standards 61, 62, 63 and 65. The General Counsel of the State Bar recommends acceptance of the petition for voluntary surrender of license and disbarment.
The petitioner, William E. Hawkins, Jr., is hereby disbarred and his license to engage in the practice of law is terminated.

It is so ordered.


All the Justices concur.